Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yulissa Eusebio appeals from the district court’s order denying her motion for *304reconsideration of her 90-month sentence and the order denying her motion for reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Eusebio, No. 5:12-cr-00001-MFU-2 (W.D.Va. Oct. 28 & Dec. 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.